DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2021 has been entered. 
Response to Amendment
This communication is considered fully responsive to the amendment filed on 05/05/2021.
Claims 1, 6, 8 and 11 have been amended.
Claims 6 and 8 objections are withdrawn as they have been amended.
Response to Arguments
Applicant's arguments filed on 5/5/2021 have been fully considered but they are not persuasive. 
Applicant argues in its Remarks pages 6-7 regarding claim 1 that the newly found reference Yi included in the Advisory Action does not disclose the amended claim features of "receiving, at an abstraction layer and at a physical layer of the mobile subscriber station, data from the transmission network, wherein the data is indicative of a state of the data connection 
Examiner respectfully disagrees. As stated in the Advisory Action, Yie par. 0079 states that the multimedia transport layer 635 (which is part of the application layer 605) uses the abstraction layer 606 in order to perform optimization on the first layer and the second layer using pieces of service information provided by the first layer and the second layer and also states in par. 0079-0082 that the abstraction layer 606 performs two types of functions: upward abstraction and downward abstraction.  See Fig. 6 as well where there is data link between the PHY layer 601 and abstraction layer 606 in both directions and abstraction layer 606 is directly connected to the application layer 605.  This is same as the features in the amended claim 1 and also shown in Fig. 4 of the Applicant’s specifications. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 8, 16 and 17are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Bogaert (US 2012/0069748, hereinafter “Bogaert”) in view of Kellerer et al. (US 2006/0268933, hereinafter “Kellerer”) and further in view of Yie et al. (US 2015/0156814, hereinafter “Yie”).
For claim 1, Bogaert discloses  A method for monitoring quality of a data connection of a transmission network (methods, apparatus, computer programs and systems related to dynamic mobile application quality-of-service monitoring and reporting; see par. 0015 and Fig. 1), the method comprising: 
establishing, by a mobile subscriber station, the data connection between the mobile subscriber station and a cell of the transmission network (As depicted in FIG.1, a mobile device 110 may be configured to communicate with a mobile application server 150 via a network 120; see par. 0018 and Fig. 1) via a radio channel (communication channel 331; see Fig. 3); 
receiving, at an abstraction layer and at a physical layer of the mobile subscriber station, data from the transmission network (the MMA may quickly determine the mobile applications for the network usage measurements collected from the physical layer 215; see par. 0040 and Fig. 2) wherein the data is indicative of a state of the data connection with the transmission network (the MMA 113 may monitor the mobile applications 112 and interact with an application experience monitoring system (AEMS) 140… The MMA 113 and the AEMS 140 may analyze the data communication between the mobile applications 112 and the mobile and; 
monitoring, by a monitoring module of an application program in an application layer of the mobile subscriber station, the state of the data connection based on the data (the MMA 330 may collect network usage measurements from a certain network communication layer, such as the application-layer level, so that the calculated quality-of-service value may correspond more directly to what is experienced by the mobile application 310; see par. 0047 and Fig. 3), 
wherein the data is supplemented with quality of service parameters measured at the physical layer and received by the monitoring module (Based on the collected network usage measurements, the MMA 330 may generate and send the quality-of-service information for the mobile application 310 to the AEMS 360. Alternatively, the MMA 330 may collect network usage measurements from multiple network communication layers; see par. 0047 and Fig. 3).
Bogaert does not explicitly disclose wherein the application layer interfaces with the physical layer via an abstraction layer and the data is received by the monitoring module from the physical layer via the abstraction layer and, without passing through one or more intermediate layers. Kellerer discloses wherein the application layer interfaces with the physical layer via an abstraction layer (Necessary state information is first collected from the application layer and the radio link layer through the process of parameter abstraction for the cross-layer optimizer. The process of parameter abstraction results in the transformation of layer specific parameters into parameters that are comprehensible for the cross-layer optimizer, so called cross-layer parameters; see Kellerer par. 0110 and Fig. 8) and. It would 
The combination of Bogaert and Kellerer does not explicitly disclose wherein the physical layer directly interfaces with the abstraction layer and is separate from a data link layer and the data is received by the monitoring module from the abstraction layer and from the physical layer via the abstraction layer and without passing through one or more intermediate layers. Yie discloses wherein the physical layer directly interfaces with the abstraction layer and is separate from a data link layer (Referring to FIG. 6, a wireless interface protocol for transmitting multimedia data between a mobile terminal or device and a UTRAN can be configured to include a first layer, a second layer, an application layer 605, and an abstraction layer 606, horizontally. The first layer can be configured to include a network layer 603 and a transport layer 604, the second layer can be configured to include a physical layer 601 and a data link layer 602, the application layer 605 can be configured to include an HTTP protocol layer 615 and an RTP/RTCP protocol layer 625, and the abstraction layer 606 can be configured to include an upward abstraction component 616 and a downward abstraction component 626; see Yie par. 0068 and Fig. 6). Yie discloses the data is received by the monitoring module from the abstraction layer and from the physical layer via the abstraction layer and without passing through one or more intermediate layers (The multimedia transport layer 635 can  and. It would have been obvious to the ordinary skilled in the art before the effective filing date to use Yie's arrangement in Bogaert's invention to have a cross-layer optimization method where information about lots of dynamic changes in wireless environment is shared and cross-layer optimization is implemented through abstraction layer component and there is advantage that all layers share diverse information about lots of dynamic changes in wireless environment, and the diverse information can be controlled to allow transmission where QoS is ensured more effectively (see Yie Abstract).
For claim 3, Bogaert does not explicitly disclose The method of claim 1, wherein the information passed on to the monitoring module about the state of the transmission network is the information about the network load and/or information about the state of the subscriber station in the network. Kellerer discloses The method of claim 1, wherein the information passed on to the monitoring module about the state of the transmission network is the information about the network load and/or information about the state of the subscriber station in the network (the information travels in both directions, up and down the protocol 
For claim 8, Bogaert discloses  A mobile subscriber station (Mobile Device 110, Fig. 1) for monitoring quality of a data connection (methods, apparatus, computer programs and systems related to dynamic mobile application quality-of-service monitoring and reporting; see par. 0015 and Fig. 1) with a cell of a transmission network (As  depicted in FIG.1, a mobile device 110 may be configured to communicate with a mobile application server 150 via a network 120; see par. 0018 and Fig. 1), the mobile subscriber station comprising: 
an application program (Mobile Application 310, Fig. 3) including a monitoring module and residing at an application layer of the mobile subscriber station (the MMA 330 may collect network usage measurements from a certain network communication layer, such as the application-layer level, so that the calculated quality-of-service value may correspond more directly to what is experienced by the mobile application 310; see par. 0047 and Fig. 3), 
wherein the monitoring module monitors a state of the data connection at least based on quality of service parameter measurements taken at a physical layer of the mobile subscriber station (Based on the collected network usage measurements, the MMA 330 may generate and send the quality-of-service information for the mobile application 310 to the AEMS 360. Alternatively, the MMA 330 may collect network usage measurements from multiple network communication layers; see par. 0047 and Fig. 3), 
wherein the monitoring module monitors the state the data connection based on information received from the transmission network, at the abstraction layer and the physical layer, and wherein the information is indicative of a transmission network state (the MMA 113 may monitor the mobile applications 112 and interact with an application experience monitoring system (AEMS) 140… The MMA 113 and the AEMS 140 may analyze the data communication between the mobile applications 112 and the mobile application server 150 and determine quality-of-service values for the mobile applications 112; see par. 0021, 0030 and Figs. 1 and 2).
Bogaert does not explicitly disclose wherein the application layer interfaces with the physical layer via an abstraction layer, wherein that the measurements in the physical layer are passed on directly to the application layer via the abstraction layer and without passing through one or more intermediate layers, and. Kellerer discloses wherein the application layer interfaces with the physical layer via an abstraction layer (Necessary state information is first collected from the application layer and the radio link layer through the process of parameter abstraction for the cross-layer optimizer. The process of parameter abstraction results in the transformation of layer specific parameters into parameters that are comprehensible for the 
The combination of Bogaert and Kellerer does not explicitly disclose wherein the physical layer is separate from a data link layer, wherein that the measurements in the physical layer are passed on directly to the application layer via the abstraction layer and without passing through one or more intermediate layers. Yie discloses wherein the physical layer is separate from a data link layer (Referring to FIG. 6, a wireless interface protocol for transmitting multimedia data between a mobile terminal or device and a UTRAN can be configured to include a first layer, a second layer, an application layer 605, and an abstraction layer 606, horizontally. The first layer can be configured to include a network layer 603 and a transport layer 604, the second layer can be configured to include a physical layer 601 and a data link layer 602, the application layer 605 can be configured to include an HTTP protocol layer 615 and an RTP/RTCP protocol layer 625, and the abstraction layer 606 can be configured to include an upward abstraction component 616 and a downward abstraction component 626; see Yie par. 0068 and Fig. 6). Yie discloses wherein that the measurements in the physical layer are passed on directly to the application layer via the abstraction layer and without passing through one or more intermediate layers, and (The multimedia transport layer 635 can 
For claims 16 and 17, Bogaert discloses wherein the parameters of the data connection include allocated bandwidth and/or a type of modulation used with set modulation parameters (The term "network usage measurements" may broadly refer to performance, status, or exception information associated with one or more network communication sessions. Some example performance and status information may include, without limitation, application usage bandwidth, network layer and protocol utilization, port mappings, packet statistics, or routing tables. Some example exception information may include, without limitation, packet .  
Claims 4  and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bogaert, Kellerer and Yie, and further in view of Addepalli et al. (US 2013/0301584, hereinafter “Addepalli”).  
For claim 4, the combination of Bogaert, Kellerer and Yie does not explicitly disclose The method claim 3, wherein the information about the state of the subscriber station in the network specifies whether the subscriber station has come close to a cell boundary. Addepalli discloses The method claim 3, wherein the information about the state of the subscriber station in the network specifies whether the subscriber station has come close to a cell boundary (MCGs may be located at a cell edge between two cells, wherein the cell edge is closest to an IAP, for example, IAP 170. Being in the cell edge, MCGs may communicate through non-overlapping channels allocated to the adjacent cells. Thus, MCG can collect and relay cell traffic to another MCG in the next ell en route to IAP 170; see Addepalli par. 0095). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Addepalli's arrangement in Bogaert's invention to have the ability to conduct transactions in vehicular network environments in an optimized manner and enabling a vehicular access 
For claim 14, the combination of Bogaert, Kellerer and Yie does not explicitly disclose The network management unit of claim 13, wherein the information about the state of the subscriber station in the network specifies whether the subscriber station has come close to a cell boundary. Addepalli discloses The network management unit of claim 13, wherein the information about the state of the subscriber station in the network specifies whether the subscriber station has come close to a cell boundary (MCGs may be located at a cell edge between two cells, wherein the cell edge is closest to an IAP, for example, IAP 170. Being in the cell edge, MCGs may communicate through non-overlapping channels allocated to the adjacent cells. Thus, MCG can collect and relay cell traffic to another MCG in the next ell en route to IAP 170; see Addepalli par. 0095). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Addepalli's arrangement in Bogaert's invention to have the ability to conduct transactions in vehicular network environments in an optimized manner and enabling a vehicular access network in vehicular network environment present significant challenges to system designers, automobile manufacturers and the like (see Addepalli par. 0003).   
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bogaert, Kellerer, Yie and Addepalli, and further in view of “Mudalige” (US 2010/0256852).  
For claim 5, the combination of Bogaert, Kellerer, Yie and Addepalli does not explicitly disclose The method of claim 4, wherein the subscriber station transmits the information about the current position of the subscriber station and the planned route to the network The method of claim 4, wherein the subscriber station transmits the information about the current position of the subscriber station and the planned route to the network management unit (The motion-control processes will compare the vehicle's current position with future-projected position objectives and determine the fundamental velocity and turning-rate commands for the vehicle's propulsion and steering system to best meet the position objectives and other optimization goals; see Mudalige par. 0108, 0085 and 0126). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Mudalige's arrangement in Bogaert's invention to use methods to determine a location of a Leader Vehicle and coordinate a number of vehicles based upon the operation of the Leader Vehicle which can be of great advantage to streamlining travel within a densely populated or urban area (see Mudalige par. 0065).
Claims 6, 7, 9, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bogaert, Kellerer, Yie, Addepalli and Mudalige, and in further view of Chiang et al. (US 2015/0063152, hereinafter “Chiang”).
For claim 6, the combination of Bogaert, Kellerer, Yie, Addepalli and Mudalige does not explicitly disclose The method of claim 1, further comprising receiving a predicted future state of the transmission network determined by a network management unit of the transmission network, and.  Chiang discloses The method of claim 1, further comprising receiving a predicted future state of the transmission network determined by a network management unit of the transmission network, and (a network predictor module as in FIG. 5 would predict the future network utilization based on the current utilization and historical observations. Given such predictions, data transfers from different clients can be scheduled to lightly utilized times 
For claim 7, the combination of Bogaert, Kellerer, Yie, Addepalli and Mudalige does not explicitly disclose The method of claim 6, wherein the information about the current position of the subscriber station and the planned route of the subscriber station is considered for the prediction of the state of the transmission network. Chiang discloses The method of claim 6, wherein the information about the current position of the subscriber station and the planned route of the subscriber station is considered for the prediction of the state of the transmission network (Some important aspects of the disclosed system include: a) the capability to infer the network utilization from low-overhead measurements conducted by client devices, e.g., smartphones or tablets, connected to the network; b) the capability to combine these low overhead measurements from several devices at different times and locations within the sector to create a heat map for predictive analysis; c) the capability to combine measurement of channel and load inference of the network to get a measure of the available sector capacity for a subscriber application; d) the capability to combine active probe measurement with passive sniffing on application performance metrics to further lower the overhead of the measurements; see Chiang par. 0018). It would have been obvious to the 
For claim 9, the combination of Bogaert, Kellerer, Yie and Addepalli does not explicitly disclose The subscriber station of claim 8, wherein the subscriber station transmits the information about the current position of the subscriber station and the planned route to a network management unit, and receives the information about the state of the transmission network from the network management unit. 
Mudalige discloses The subscriber station of claim 8, wherein the subscriber station transmits the information about the current position of the subscriber station and the planned route to a network management unit (The motion-control processes will compare the vehicle's current position with future-projected position objectives and determine the fundamental velocity and turning-rate commands for the vehicle's propulsion and steering system to best meet the position objectives and other optimization goals; see Mudalige par. 0108, 0085 and 0126). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Mudalige's arrangement in Bogaert's invention to use methods to determine a location of a Leader Vehicle and coordinate a number of vehicles based upon the operation of the Leader Vehicle which can be of great advantage to streamlining travel within a densely populated or urban area (see Mudalige par. 0065) and 
receives the information about the state of the transmission network from the network management unit (The network server 24 receives the packet train then calculates the network utilization metric (network load information) and optionally a confidence level and sends this information back to the client device 22 as generally shown by reference number 28; see Chiang par. 0024). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Chiang's arrangement in Bogaert's invention to measure the current available capacity and predict the available capacity in the future must account for the channel and the load conditions. An approach for measuring on the client side and crowd-sourcing across large numbers of clients, using analytics to consolidate the information for a per-sector analysis of the available capacity would be desirable (see Chiang par. 0006).
For claim 11, Bogaert discloses A network management unit (application experience monitoring system (AEMS) 140; see par. 0021 and Fig. 1) for monitoring quality of a data connection of a cell of a transmission network with a mobile subscriber station (The AEMS 140 may contain, among other things, a quality-of-service (QoS) analysis module 141, one or more processors 142, and a memory 143; see par. 0021 and Fig. 1), the network management unit being configured to 
transmit to the mobile subscriber station data indicating a state of the data connection (Based on the collected network usage measurements, the MMA 330 may generate and send the quality-of-service information for the mobile application 310 to the AEMS 360. Alternatively, the MMA 330 may collect network usage measurements from multiple network communication layers; see par. 0047 and Fig. 3), wherein the data is received at an abstraction layer and at a physical layer of the mobile subscriber station (the MMA may quickly determine the mobile applications for the network usage measurements collected from the physical layer 215; see par. 0040 and Fig. 2),
wherein a monitoring module of an application program in the application layer monitors the state of the data connection based on a combination of the data received at the abstraction layer and the physical layer and quality of service parameter measurements taken at the physical layer (the MMA 113 may monitor the mobile applications 112 and interact with an application experience monitoring system (AEMS) 140… The MMA 113 and the AEMS 140 may analyze the data communication between the mobile applications 112 and the mobile application server 150 and determine quality-of-service values for the mobile applications 112; see par. 0021, 0030 and Figs. 1 and 2).
the network management unit comprising a unit for monitoring the network state (application experience monitoring system (AEMS) 140; see par. 0021 and Fig. 1).
Bogaert does not explicitly disclose wherein the physical layer interfaces with an application layer of the mobile subscriber station via an abstraction layer, and wherein a monitoring module of an application program in the application layer monitors the state of the data connection based on a combination of the data and quality of service parameter measurements taken at the physical layer, and passed on directly to the application layer via the abstraction layer without passing through one or more intermediate layers. Kellerer discloses wherein the physical layer interfaces with an application layer of the mobile subscriber station via the abstraction layer (Necessary state information is first collected from the application layer and the radio link layer through the process of parameter abstraction for and. It would have been obvious to the ordinary skilled in the art before the effective filing date to use Kellerer's arrangement in Bogaert's invention to optimize any protocol layers since an information of a current state of a protocol layer or an information of a current channel condition is available to all communication layers and therefore, depending on the optimization goal, channel property etc., any communication layers promising the best optimization results can be optimized in order to achieve the optimization goal (see Kellerer par. 0042). 
The combination of Bogaert and Kellerer does not explicitly disclose wherein the physical layer is separate from a data link layer and wherein a monitoring module of an application program in the application layer monitors the state of the data connection based on a combination of the data received at the abstraction layer and the physical layer and quality of service parameter measurements taken at the physical layer and passed on directly to the application layer via the abstraction layer without passing through one or more intermediate layers. Yie discloses wherein the physical layer is separate from a data link layer (Referring to FIG. 6, a wireless interface protocol for transmitting multimedia data between a mobile terminal or device and a UTRAN can be configured to include a first layer, a second layer, an application layer 605, and an abstraction layer 606, horizontally. The first layer can be configured to include a network layer 603 and a transport layer 604, the second layer can be configured to include a physical layer 601 and a data link layer 602, the application layer 605 can be configured to include an HTTP protocol layer 615 and an RTP/RTCP protocol layer 625, . Yie discloses and passed on directly to the application layer via the abstraction layer without passing through one or more intermediate layers (The multimedia transport layer 635 can receive service information provided by at least one layer of the RLC layer 622, the MAC layer 612, and PHY layer 601 through the abstraction layer 606. In accordance with the second exemplary embodiment of the present invention, since the service information provided by the RLC layer 622, the MAC layer 612, and PHY layer 601 has not been standardized, the multimedia transport layer 635 cannot perform cross-layer optimization using the service information provided by the RLC layer 622, the MAC layer 612, and PHY layer 601. Accordingly, the multimedia transport layer 635 performs cross-layer optimization using the service information of a lower layer that is provided through the abstraction layer 606; see Yie par. 0078-0079). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Yie's arrangement in Bogaert's invention to have a cross-layer optimization method where information about lots of dynamic changes in wireless environment is shared and cross-layer optimization is implemented through abstraction layer component and there is advantage that all layers share diverse information about lots of dynamic changes in wireless environment, and the diverse information can be controlled to allow transmission where QoS is ensured more effectively (see Yie Abstract). 
The combination of Bogeart, Kellerer and Yie does not explicitly disclose wherein the unit for monitoring the network state sends particular information about the network state to one or more subscriber stations for receiver-end appraisal of the quality state of the network. wherein the unit for monitoring the network state sends information about the network state to one or more subscriber stations for receiver-end appraisal of the network state based on the information (The client includes a channel condition monitor 63 configured to passively probe its channel condition and generate channel information...The network server 70 then calculates a confidence level via confidence calculator 76. The output of the confidence calculator (congestion or utilization metrics) can be immediately output into a heat map, or can be used to predict the future network utilization and schedule client data transfers accordingly as shown generally by blocks 73 and 77; see Chiang par. 0036 and also 0027-0029 and Figs 1 and 5). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Chiang's arrangement in Bogaert's invention to measure the current available capacity and predict the available capacity in the future must account for the channel and the load conditions. An approach for measuring on the client side and crowd-sourcing across large numbers of clients, using analytics to consolidate the information for a per-sector analysis of the available capacity would be desirable (see Chiang par. 0006).
For claim 12, the combination of Bogaert, Kellerer, Yie, Addepalli and Mudalige does not explicitly disclose The network management unit of claim 11, wherein the unit for monitoring the network state predicts the information about the state of the transmission network into the future. Chiang discloses The network management unit of claim 11, wherein the unit for monitoring the network state predicts the information about the state of the transmission network into the future (a network predictor module as in FIG. 5 would predict the future network utilization based on the current utilization and historical observations. Given such predictions, data transfers from different clients can be scheduled to lightly utilized times in a 
For claim 13, the combination of Bogaert, Kellerer, Yie, Addepalli and Mudalige does not explicitly disclose The network management unit of claim 11, wherein the unit for monitoring the network state sends the information about the network load and/or information about the state of the subscriber station in the network to one or more subscriber stations. Chiang discloses The network management unit of claim 11, wherein the unit for monitoring the network state sends the information about the network load and/or information about the state of the subscriber station in the network to one or more subscriber stations (The network server 24 receives the packet train then calculates the network utilization metric (network load information) and optionally a confidence level and sends this information back to the client device 22 as generally shown by reference number 28; see Chiang par. 0024). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Chiang's arrangement in Bogaert's invention to measure the current available capacity and predict the available capacity in the future must account for the channel and the load conditions. An approach for measuring on the client side and crowd-sourcing across large numbers of clients, 
For claim 15, the combination of Bogaert, Kellerer, Yie, Addepalli and Mudalige does not explicitly disclose The network management unit of claim 11, wherein the unit for monitoring the network state is part of a mobile radio base station eNodeB. Chiang discloses The network management unit of claim 11, wherein the unit for monitoring the network state is part of a mobile radio base station eNodeB (network server may be located at the base station or another location in the cloud; see par. 0031 and 0026 for LTE). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Chiang's arrangement in Bogaert's invention to measure the current available capacity and predict the available capacity in the future must account for the channel and the load conditions. An approach for measuring on the client side and crowd-sourcing across large numbers of clients, using analytics to consolidate the information for a per-sector analysis of the available capacity would be desirable (see Chiang par. 0006). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAE S LEE/Examiner, Art Unit 2415      

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415